Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the amendment filed on October 31, 2022.
Claims 1-20 are pending.
Claims 1 and 11 have been amended.

Response to Arguments
Applicant's arguments have been considered but are moot in view of new ground(s) of rejection. In these arguments applicant relies on the amended claims and not the original ones. See below rejections under 35 USC § 103 for response to arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0157466 (hereinafter "Juban”) in view of US 2012/0324435 (hereinafter “Somani”).
In the following claim analysis, Applicant’s claim limitations are shown boldfaced and Examiner’s explanations/notes/remarks are in square brackets and emphases are underlined.

As to claim 1, Juban discloses
a system that implements a self-driven change detection release automation in software development life cycle (Juban Fig. 1, ¶ 18, The software development environment 100 includes a release management system 102 or service configured to manage a software release workflow), the system comprising: 
a memory component that stores change detection data (Juban, Fig. 1, ¶ 33, The persistent store 130 may be configured for durable storage of a variety of different types of data); 
a user interface that receives inputs via a communication network (Juban, Fig. 1, ¶ 31,  the front end system 120 may be configured to generate a user interface 126 to support the entry of the request and the workflow action parameter data; Fig. 4, ¶ 89, the computer 310 may operate in a networked environment using logical connections to one or more remote computers);
a system interface that is communicatively coupled to one or more servers in a server environment (Juban, Fig. 1, ¶ 33, a persistent store 130 in communication [via a system interface] with the orchestrator 116); and 
a computer processor coupled to the memory component, the user interface and the system interface and further programmed to perform (Juban, claim 1, implementing a method of managing a release of a software product, the computer program product comprising one or more computer-readable storage media having stored thereon computer-executable instructions that, when executed by one or more processors of a computing system, cause the computing system to perform the method):
	executing, via the system interface, a software release bot on the server environment (Juban, Fig. 1-2, ¶ 28, One or more of the components of the release management system 102, e.g., the orchestrator 116 [a software release bot], may be configured to manage multiple release pipelines for one or more software products);
	automatically detecting, via a signal received from the software release bot, one or more changes on the server environment (Juban, Fig. 1, ¶ 31, one or more change lists, one or more release environments (e.g., a target environment), and a combination of actions (e.g., build, validate, deploy, validate, etc.) to be implemented in the release … a user interface 126 to support the entry of the request and the workflow action parameter data. A workflow action parameter data package 128 may be passed from the front end system 120 to the orchestrator 116  … In some cases, the workflow action parameter data package 128 is received by the orchestrator 116 via an API end point of the orchestrator 116);
initiating one or more corresponding actions defined in a configuration file (Juban, Fig. 1, ¶ 31, The workflow action parameter data package 128 may include parameters or data indicative of or specifying one or more aspects of the release pipeline or the workflow … the workflow action parameter data package 128 [a configuration file] may be derived … to reuse or otherwise select a previously used workflow, workflow action, or other workflow parameter or data; ¶ 32, The release pipeline and the workflow may be defined by the orchestrator 116 and/or the workflow engine 122 … the orchestrator 116 and/or the workflow engine 122 may incorporate the workflow parameter data into a workflow template); wherein the corresponding actions comprise:
performing a pre-check process (Juban, Fig. 3, ¶ 70, Once the workflow request and/or the workflow parameter action data is specified, the method may then include confirming [pre-check] that the user is authorized to initiate the workflow in an act 208),
automatically saving one or more events as an events log (Juban, Fig. 3, ¶ 74, data indicative of actions implemented during workflow execution are recorded in an act 218. For example, such data may be recorded in one or more log files, which may be stored in one of the above-referenced data stores and/or another data store);
performing one or more post-check validations (Juban, Fig. 3, ¶ 78, Another decision block 234 determines [as a post-check] whether the workflow may be restarted, resumed (e.g., a workflow action may be retried), or skipped based on a response to the alert (e.g., from an authorized user));
generating a notification of one or more release updates (Juban, Fig. 3, ¶ ¶ 78-80, an alert or other message is sent indicating the successful completion of the release); and
communicating, via the communication network, the notification to at least one recipient (Juban, Fig. 1 and 3, ¶ 25, The communications may include alerts and other messages to inform users of an event, such as a failure … including, for instance, emails and text messages; ¶ 80).
Juban does not appear to explicitly disclose that the one or more changes on the server environment are automatically detected by the software release bot by comparing a current value to a previous value of at least one of a timestamp, checksum, message digest and hash and determining whether a software is currently being run on the server environment; when determining that the software is currently being run on the server environment: executing a stop application of a current version; executing a start application of an updated version; and when determining that the software is not currently being run on the server environment, taking no action. However, in an analogous art in the field of software updates, Somani teaches: the one or more changes on the server environment are automatically detected by the software release bot by comparing a current value to a previous value of at least one of a timestamp, checksum (Somani, ¶ 33), message digest (Somani, ¶ 33, the deployment engine 314 modules may compare corresponding modules of the two software versions 316, 318) and hash (Somani, ¶ 33, the deployment engine 314 modules may compare corresponding modules of the two software versions … the hash values or checksums of the two modules being compared are equal, the module associated with the current software version 316 need not be replaced or modified using the corresponding module of the next software version) and determining whether a software is currently being run on the server environment (Somani, Fig. 1, ¶ 19, the deployment system 102 determines a set of code changes 112 to be made to a current (or first) software version 114 executing on the computing system 104; Abstract, a first version of the software being executed on the computing system are determined); when determining that the software is currently being run on the server environment: executing a stop application of a current version (Somani, Fig. 5B, ¶ 53, the deployment agent 320 stops the execution of the current software version 316); executing a start application of an updated version (Somani, Fig. 5B, ¶ 55, once all of the code changes 322 have been implemented (operation 508), the deployment agent 320 may then restart the software by initiating execution of what is now the next software version 318 (operation 510)); and when determining that the software is not currently being run on the server environment, taking no action (Somani, Fig. 5B, ¶ 50, when the deployment agent 320 determines that the received code changes 322 cannot be implemented while the current software version 316 continues to execute on the computing system 304 (operation 404) [Thus, one ordinary skill in the art would readily comprehend that when determining that the software is not currently being run the server environment as determining a software is not running is a routine and common task in the computing field, taking no action]).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Juban and Somani before him/her to modify Juban’s system with Somani’s techniques for facilitating incremental software deployment. The modification would be obvious because one of ordinary skill in the art would be motivated to streamline a software updating process by systematically transmitting the entire new version of the application, or large predefined portions thereof, to the target system, stopping any ongoing execution of the current version of the application, replacing the current application version with the new version, and then executing the new version on the target system (Somani, ¶ 4).

As to claim 3, the rejection of claim 1 is incorporated. Juban as modified further discloses wherein the software release bot handles release activities defined in the configuration file (Juban, Fig. 1, ¶ 27, the release management system 102 includes an orchestrator 116; ¶ 28, the orchestrator 116, may be configured to manage multiple release pipelines for one or more software products; ¶ 31,  A workflow action parameter data package 128 may be passed from the front end system 120 to the orchestrator 116 and/or the workflow engine 122. The workflow action parameter data package 128 may include parameters or data indicative of or specifying one or more aspects of the release pipeline or the workflow).

As to claim 4, the rejection of claim 1 is incorporated. Juban as modified further discloses wherein the configuration file comprises release metadata (Juban, ¶ 31, The workflow action parameter data package 128 may include parameters or data [metadata] indicative of or specifying one or more aspects of the release pipeline or the workflow).

As to claim 5, the rejection of claim 1 is incorporated. Juban as modified further discloses wherein the software release bot generates a release events log for change audits (Juban, Fig. 1, ¶ 33, During the implementation of the release workflow, a record of the workflow actions or steps executed may be stored by the release management system 102 in a persistent store 130 in communication with the orchestrator 116).

As to claim 7, the rejection of claim 1 is incorporated. Juban as modified further discloses wherein the software release bot performs one or more actions comprising: wake up local release jobs, restart software, validate change and validate process (Juban, ¶ 78, decision block 234 determines whether the workflow may be restarted, resumed (e.g., a workflow action may be retried), or skipped based on a response to the alert; ¶ 44, instruct the orchestrator 116 to validate that the state of the production environment before releasing a build of the software product to the production environment).

As to claim 8, the rejection of claim 1 is incorporated. Juban as modified further discloses wherein the notification of one or more release updates further comprises change detection data and status information (Juban, ¶ 72, the notification may specify data indicative of the release workflow, including, for instance, one or more parameters specified via the workflow action parameter data, such as the release pipeline).

As to claim 9, the rejection of claim 1 is incorporated. Juban as modified further discloses wherein the at least one recipient provides a response to the notification (Juban, ¶ 72,  a notification may be sent to a user authorized to approve the release; ¶ 73, obtaining an approval from an authorized user).

As to claim 10, the rejection of claim 1 is incorporated. Juban as modified further discloses wherein the software release bot is integrated with a scheduling tool (Juban, ¶ 77, A release action or other event (e.g., a release to the production environment) may be scheduled in an act 228 for a later time based on the state of the production environment (or other state monitored during workflow execution).

As to claims 11, 13-15, and 17-20, they are essentially the same as claims 1, 3-5, and 7-10, except are set forth the claimed invention as a method and are rejected with the same reasoning as applied in claims 1, 3-5, and 7-10.

Claims 2, 6, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0157466 (hereinafter "Juban”) in view of US 2012/0324435 (hereinafter “Somani”) and further in view of US 2019/0243629 (hereinafter “Gass”).

As to claim 2, the rejection of claim 1 is incorporated. Juban as modified does not appear to explicitly disclose wherein the one or more changes exceed a predefined threshold. However, in an analogous art to the claimed invention in the field of software updates, Gass teaches wherein the one or more changes exceed a predefined threshold (Gass, ¶ 106, the system determines the number of changes, issues or non-compliancy exceed a predetermined threshold for upgrading to the target system).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Juban as modified and Gass before him/her to modify Juban’s system as modified with Gass’ techniques identifying and grouping code objects into functional areas including that the one or more changes exceed a predefined threshold, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to develop an automatic that performs any of the upgrades, transformations or conversion described herein without any user input during the upgrade, transformation or conversion or with a level of user input below a predetermined threshold; develop a semi-automatic system that performs any of the upgrades, transformations or conversion described herein with combination of a level of automation and a level of user input during the upgrade, transformation or conversion below a predetermined threshold or within a predetermined threshold range (Gass, ¶ 68).

As to claim 6, the rejection of claim 1 is incorporated. Juban as modified further discloses wherein the software release bot comprises a local lightweight program that self-detects one or more changes (Gass, ¶ 106, the system determines the number of changes, issues or non-compliancy exceed a predetermined threshold for upgrading to the target system).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Juban as modified and Gass before him/her to modify Juban’s system as modified with Gass’ techniques as a local lightweight program that self-detects one or more changes, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to develop an automatic that performs any of the upgrades, transformations or conversion described herein without any user input during the upgrade, transformation or conversion or with a level of user input below a predetermined threshold; develop a semi-automatic system that performs any of the upgrades, transformations or conversion described herein with combination of a level of automation and a level of user input during the upgrade, transformation or conversion below a predetermined threshold or within a predetermined threshold range (Gass, ¶ 68).

Claims 12 and 16 are essentially the same as claims 2 and 6 except are set forth the claimed invention as a method and are rejected with the same reasoning as applied in claims 2 and 6.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a)  will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0177877 teaches stopping the old versions of running software, and then launch the updated version of the software; and
US 8,661,428 teaches that new hash values of the update file are compared with local hash values of the local file and determining whether the rolling checksum value CHKSM is equal to some arbitrary and previously determined value.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191